Quillian, Chief Judge.
The defendant, Rick Darty, was convicted of financial transaction card theft, financial transaction card fraud, theft by shoplifting — two counts, obstruction of an officer, and simple battery. His appellate attorney filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel filed a brief with this court in which he stated he could find no point of law he considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that there are no errors of law requiring reversal. We are satisfied that the evidence adduced at trial was sufficient to enable any rational trier of facts to find the defendant’s guilt of the offenses charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Shulman, P. J., and Carley, J., concur.